In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Douglass, J.), entered August 27, 2002, which granted the plaintiffs motion to strike their answer pursuant to CPLR 3126 (3) for failure to comply with a prior discovery order.
Ordered that the order is affirmed, with costs.
As a result of the defendants’ failure to produce a witness for a deposition on or before May 17, 2002, the conditional order dated April 17, 2002, became absolute (see Stewart v City of New York, 266 AD2d 452; Clissuras v Concord Vil. Owners, 233 AD2d 475). To be relieved of the adverse impact of the or*372der of dismissal, the defendants were required to demonstrate a reasonable excuse for their failure to produce a witness for the deposition and the existence of a meritorious defense (see Macancela v Pekurar, 286 AD2d 320). The defendants failed to satisfy this standard. Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.